     Case 1:18-cv-00579-NONE-EPG Document 117 Filed 07/02/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY DILLINGHAM,                                      No. 1:18-cv-00579-NONE-EPG (PC)

12                         Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTION
                                                             FOR A TEMPORARY RESTRAINING
13              v.                                           ORDER AND DIRECTING THE CLERK OF
                                                             COURT TO SERVE COPIES OF THIS
14    F. GARCIA,                                             ORDER ON LISTED
                                                             INDIVIDUALS/ENTITIES
15                         Defendant.
                                                             (Doc. No. 116)
16

17

18              Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis in
19    this civil rights action filed pursuant to 42 U.S.C. § 1983. This case is proceeding on plaintiff’s
20    claims against defendant Garcia for conspiracy, retaliation in violation of the First Amendment,
21    and failure to protect in violation of the Eighth Amendment. (Doc. Nos. 1, 17, 21, 111.)
22              On June 29, 2020, plaintiff filed what the court construes as a motion for a temporary
23    restraining order. (Doc. No. 116.)1 For the reasons described below, plaintiff’s motion will be
24    denied.
25

26
      1
         In plaintiff’s motion, plaintiff mentions that he attempted to file a motion for extension of time
      “and attachment notice motion accepting leave to file a 1s [sic] Amendment [sic] Complaint,” but
27    is unsure whether the court received the motion because plaintiff did not receive a copy of the
      motion from the Clerk’s Office after he mailed it. (Doc No. 116 at 3.) The court has not received
28    the motion referred to by plaintiff, and at this time is not extending any previously set deadlines.

                                                         1
     Case 1:18-cv-00579-NONE-EPG Document 117 Filed 07/02/20 Page 2 of 5

 1                                         PLAINTIFF’S MOTION

 2            In his motion plaintiff indicates as follows. On June 21, 2020, plaintiff was headed to the

 3    medication pill line. (Doc. No. 116 at 1.) While plaintiff was in front of building D5, plaintiff

 4    was stabbed in the right side of his neck with a two-inch knife. (Id.) The assailant, inmate

 5    Wilson, then hit plaintiff across plaintiff’s neck with a metal cane, rendering plaintiff

 6    unconscious. (Id.) Plaintiff believes that this attack was conducted in retaliation because plaintiff

 7    is prosecuting two civil rights actions. (Id. at 1–2.)

 8            Plaintiff alleges the State has turned a blind eye to the assault. (Id. at 2.) On June 24,

 9    2020, plaintiff returned from a medical visit in his new wheelchair, which he needs due to

10    incurring vertigo. (Id.) Upon his return, plaintiff saw his assailant, inmate Wilson. (Id.) Since

11    plaintiff has not signed a “compatibility/no enemy chrono” regarding inmate Wilson, plaintiff and

12    his “wheelchair pusher” were shocked to see inmate Wilson coming out of building D5 for

13    medication line. (Id.)

14            Plaintiff is now unable to leave his housing unit to get his pain medication because he is

15    afraid of being assaulted by inmate Wilson or some other inmate. (Id. at 3.) Plaintiff alleges that

16    inmate “Wilson was rewarded by D-facility [second/third] watch Mexican/white administrators []

17    by being allowed to remain on the facility D building D5 housing unit.” (Id. at 2.)

18            Plaintiff also alleges that the State, as well as Kern Valley State Prison administration

19    officials and their subordinates, are orchestrating the reprisals against him. (Id.) Plaintiff

20    contends that it is the “Mexican/white administration(s) shocking practice, designed to [send] a
21    radical extremist message to [plaintiff’s] class [pro se litigators]” and those who contemplate

22    “filing grievances or civil rights complaints against Mexican, white, [or] black prison guards.”

23    (Id.)

24            Based on these allegations, plaintiff asks the court to: 1) order the State to transfer

25    plaintiff to Atascadero Mental Health State Hospital; 2) order the State and Secretary of the

26    California Department of Corrections and Rehabilitation Ralph Diaz to ensure that certain
27    relevant legal materials be transported with plaintiff; 3) order the State, the California Department

28    of Corrections and Rehabilitation (CDCR), and CDCR correctional officers to refrain from


                                                         2
     Case 1:18-cv-00579-NONE-EPG Document 117 Filed 07/02/20 Page 3 of 5

 1    attacking, harassing, or retaliating against plaintiff, and to refrain from soliciting other inmates to

 2    attack plaintiff; and 4) order the State and the CDCR to immediately and permanently affix a “S”

 3    suffix classification to plaintiff, single-celling him. (Id. at 4.)

 4                                            LEGAL STANDARDS

 5            A federal district court may issue emergency injunctive relief only if it has personal

 6    jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,

 7    Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party

 8    officially, and is required to take action in that capacity, only upon service of summons or other

 9    authority-asserting measure stating the time within which the party served must appear to

10    defend.”). The court may not attempt to determine the rights of persons not before it. See, e.g.,

11    Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229, 234–35 (1916); Zepeda v. INS, 753 F.2d

12    719, 727–28 (9th Cir. 1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (noting

13    injunctive relief must be narrowly tailored to give only the relief to which plaintiffs are entitled).

14    Under Federal Rule of Civil Procedure 65(d)(2), an injunction binds only “the parties to the

15    action,” their “officers, agents, servants, employees, and attorneys,” and “other persons who are

16    in active concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)–(C). “When a plaintiff seeks

17    injunctive relief based on claims not pled in the complaint, the court does not have the authority

18    to issue an injunction.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633

19    (9th Cir. 2015).

20            Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the
21    Prison Litigation Reform Act, which requires that the court find that the “relief [sought] is

22    narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,

23    and is the least intrusive means necessary to correct the violation of the Federal Right.” 18

24    U.S.C. § 3626(a)(1)(A).

25            On the merits, “[a] plaintiff seeking a preliminary injunction must establish that he is

26    likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
27    preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

28    public interest.” Glossip v. Gross, ___U.S.___, 135 S. Ct. 2726, 2736–37 (2015) (quoting Winter


                                                          3
     Case 1:18-cv-00579-NONE-EPG Document 117 Filed 07/02/20 Page 4 of 5

 1    v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under Winter, plaintiffs must

 2    establish that irreparable harm is likely, not just possible, in order to obtain a preliminary

 3    injunction.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (emphasis

 4    in original).

 5                                                  ANALYSIS

 6            Plaintiff’s motion will be denied, without prejudice, to plaintiff filing a separate civil

 7    rights action based on his allegations made in support of the pending motion and to plaintiff

 8    seeking injunctive relief in that new case.

 9            Plaintiff’s motion appears to be unrelated to this case. In this action plaintiff is

10    proceeding on his claims against defendant Garcia for conspiracy, retaliation in violation of the

11    First Amendment, and failure to protect in violation of the Eighth Amendment. (See, e.g., Doc.

12    Nos. 85, 111, 113.) However, there are no allegations in the complaint filed in this action

13    suggesting that defendant Garcia had any involvement in the June 21, 2020 assault on plaintiff.

14    (See generally Doc. No. 116.) Additionally, the injunctive relief that plaintiff seeks is not

15    directed at defendant Garcia. (See generally id.) “When a plaintiff seeks injunctive relief based

16    on claims not pled in the complaint, the court does not have the authority to issue an injunction.”

17    Queen’s Med. Ctr., 810 F.3d at 633.

18            While plaintiff alleges that he was attacked in retaliation for prosecuting civil rights

19    actions, plaintiff has not submitted any evidence suggesting directly or indirectly that any

20    correctional official had inmate Wilson attack plaintiff in retaliation for plaintiff’s civil rights
21    actions. (See generally Doc. No. 116.) Accordingly, plaintiff’s motion for a temporary

22    restraining order will be denied.

23                                                   ORDER

24            Based on the foregoing, IT IS HEREBY ORDERED that plaintiff’s motion for a

25    temporary restraining order (Doc. No. 116) is DENIED, without prejudice to plaintiff filing a

26    separate case based on his allegations in the motion and seeking injunctive relief in that case.
27            Noting the violent nature of the allegations set forth in plaintiff’s motion, and out of an

28    abundance of caution, the court will direct the Clerk of Court to serve this order upon: (1) the


                                                          4
     Case 1:18-cv-00579-NONE-EPG Document 117 Filed 07/02/20 Page 5 of 5

 1    parties; (2) counsel for defendant Garcia; (3) Kern Valley State Prison Warden Christian Pfeiffer;

 2    and (4) California Department of Justice Senior Assistant Attorney General Monica Anderson.

 3    IT IS SO ORDERED.
 4
         Dated:     July 1, 2020
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      5
